Citation Nr: 1447836	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-04 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular disease (hypertension), as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for vision disorders, diagnosed as primary open angle glaucoma and anterior ischemic optic neuropathy (AION), as secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 until January 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.

Upon appeal in December 2013, the Board remanded the Veteran's claims with direction to obtain updated VA medical opinions to include a discussion of aggravation, as well as any additional private treatment records.  The Court of Appeals for Veterans' Claims (Court) has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary, and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds substantial compliance with the remand instructions as the new medical opinions addressed the issue of aggravation, and a letter dated January 14, 2014, requesting additional pertinent private treatment records was sent to the Veteran. 

On March 27, 2014, by direct contact from the Appeals Management Center (AMC) in Washington D.C., the Veteran waived his right to submit additional evidence, as well as the 30-day waiting period, pursuant to 38 C.F.R. §§ 19.37 and 20.1304 (2014).

This appeal was processed using the "Virtual VA" and VBMS paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  


FINDINGS OF FACT

1.  The Veteran is presumed to have a current diagnosis of hypertension.

2.  The Veteran's hypertension is determined to be essential hypertension, which is not caused by diabetes mellitus.

3.  Primary open angle glaucoma is not caused by or related to diabetes mellitus.

4.  AION is a result of circulatory vascular insufficiency, which can have many causes.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not proximately caused or aggravated by his service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The Veteran's vision disorders, to include primary open angle glaucoma and AION are not proximately caused or aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In the present case, required notice was provided by letter dated August 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  VA obtained the Veteran's service treatment records, post-service VA and private treatment records, and attempted to obtain any outstanding private treatment records not of record following remand.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, the Veteran was provided two VA examinations for his hypertension and vision disorders, and two medical opinions which the Board used to evaluate his claim.  The Board finds the VA examinations read in conjunction with subsequent medical opinions are adequate as each was based on a complete review of the Veteran's claims file and medical history, and grounded in medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and focus its analysis specifically on what the evidence shows as to this claim.  

As a general matter, direct service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection also may, as here, be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Although hypertension is considered a chronic disease under VA regulations, the Board notes that there is no evidence of nor does the Veteran claim he had hypertension during service or within one year of discharge from service.  Therefore, the chronic disease presumption is not discussed herein.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2014). 

Claim for Service Connection for Hypertension as Secondary to Diabetes Mellitus

The Veteran has been service connected for diabetes mellitus since December 2007.  He asserts he has had a diagnosis of hypertension at least since 2007, and that the hypertension was due to his diabetes mellitus.  

The Veteran currently is prescribed Lisinopril.  Lisinopril is a medication generally prescribed for hypertension; indeed, the VA records detailing his medications specifically state that the Lisinopril is prescribed for hypertension.  Although the record contains evidence that he may be prescribed Lisinopril as a means to control vascular risk factors associated with his vision disorders, and has no confirmed diagnosis of hypertension, the Board will assume that the Veteran has a current diagnosis of hypertension.  Therefore, the only issue to decide here is whether it is somehow caused or aggravated by his diabetes mellitus.  The Board finds it is not.

In December 2009, the Veteran received a VA examination to evaluate his claim of hypertension, but it was determined to be inadequate because it did not offer a complete explanation as to why his hypertension was not proximately due to the Veteran's diabetes mellitus.

In January 2014, following remand instructions, a new VA examination and medical opinion were obtained.  The Veteran reported that he was diagnosed with both diabetes and hypertension in 2007, and was prescribed Lisinopril for both kidney protection and hypertension.  The examiner concluded that the Veteran's condition was less likely than not proximately due to or the result of the Veteran's diabetes mellitus because there was no evidence of renal dysfunction to link his hypertension to his diabetes.  Based on a review of the treatment, she determined that any hypertension the Veteran had would be essential hypertension.  She further noted that records since April 2007, the time period of diagnosis and treatment, showed no aggravation or chronic worsening of hypertension beyond the normal progression that could be attributed to his diabetes since he still had no evidence of renal dysfunction or chronically poorly controlled hypertension.

Aside from his statement that he was diagnosed with hypertension in 2007, and was prescribed Lisinopril for both high blood pressure and kidney protection, no further evidence was offered.  In accordance with the remand instructions, VA sent a letter dated January 14, 2014, requesting additional treatment records or relevant medical evidence since his August 2009 VA hypertension examination from the Veteran.  However, none were obtained.  Although the Veteran is found to be competent to testify as to his medical visits and symptoms he experiences, he is not competent to render a medical opinion or diagnosis of hypertension or its possible relationship to diabetes.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board finds the 2014 VA examiner's opinion persuasive.  The examiner thoroughly evaluated the Veteran's claims file, discussed the prescription for Lisinopril, and concluded that the Veteran's hypertension was less likely than not caused or aggravated by his diabetes because there was no evidence of renal dysfunction to tie the hypertension with his diabetes.   Therefore, a grant of service connection secondary to diabetes mellitus is not warranted.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claim for Service Connection for Vision Disorders as Secondary to Diabetes Mellitus

The Veteran asserts that his vision disorders, diagnosed as primary open angle glaucoma and AION, were caused by his service-connected diabetes mellitus.  In December 2009, a VA examiner reviewed the Veteran's claims file and provided a medical opinion which concluded that the vision disorders were less likely than not caused by the Veteran's diabetes mellitus because primary open angle glaucoma is not caused by or related to diabetes mellitus, and AION is thought to have as one etiology a circulatory vascular insufficiency to the optic nerve.  It was noted from treatment records that there is no evidence of diabetic retinopathy.  The examiner also observed that the 60 year old male was in an age group where there may be multiple etiologies for vascular circulatory issues.

The Board remanded the claim for another Disability Benefits Questionnaire (DBQ) medical opinion regarding the Veteran's vision disorders to request that the examiner address whether the Veteran's service-connected diabetes mellitus aggravated his vision disorders.  In January 2014, a supplemental DBQ opinion simply stated that if the judgment was made that the hypertension was related to the diabetes, then it was as likely as not that the vision problem was aggravated by the diabetes.

The Veteran offered general medical evidence to support his contention that his AION is related to his diabetes mellitus.  (Anterior Ischemic Optic Neuropathy: Diagnosis and Management, by Neil R. Miller, M.D., dated September 1980; Anterior Ischemic Optic Neuropathy Clinical Presentation, by Brian R. Younge, M.D., dated January 3, 2012; North American Neuro-Ophthalmology Society write-up; and a patient introduction to the disease, dated June 2011).  The Veteran offered no evidence to support his claim that his glaucoma was caused by his diabetes.

Each of the writings offered by the Veteran state the cause of AION is a lack of blood supply to the optic nerve, primarily due to giant cell arteritis.  Although a definitive cause is yet to be found, atherosclerosis is assumed to be the basis due to its effect on the optic nerve head.  AION is also the most common cause of sudden decreased vision in patients older than 50 years.  The writings also reported that systemic vasculopathies associated with AION include a full list of possible causes and associated conditions, to include hypertension and diabetes mellitus.  The writings note that the condition could worsen due to sudden drops in blood pressure or any activity that decreased the oxygen carrying capacity, such as smoking, which the Veteran currently engages in.

Here, regarding AION, the Veteran has offered evidence of a general medical nature.  The Board notes that the standard of review for service connection is by a preponderance of the evidence.  Thus, although the evidence presented by the Veteran is suggestive of a connection as a general matter, the opinion of the VA examiner is more persuasive because it considers the vision disorders in the context of the Veteran's own medical history.  It can be assumed that the VA examiner was aware of the medical conditions for which he was offering his professional opinion, and upon review of the Veteran's particular history and existing health-related conditions, determined the vision disorders from which the Veteran suffers were less likely than not related to his diabetes.  Further, the examiner's DBQ opinion, although brief, is adequate when taken together with the evidence in the claims file.  It can be inferred from his DBQ opinion that the VA examiner found the Veteran's hypertension to be of more significance as it related to his vision disorders because the examiner stated that if it was found the hypertension was proximately due to his service-connected diabetes, then the vision disorders were also.  As the Board has determined that the preponderance of the evidence is against finding his hypertension to be caused or aggravated by diabetes mellitus, it likewise is against finding that the vision disorders were caused or aggravated by diabetes mellitus.

Accordingly, a grant of service connection for vision disorders secondary to diabetes mellitus is not warranted.  As before, there is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertensive vascular disease as secondary to service-connected diabetes mellitus is denied.

Entitlement to service connection for vision disorders as secondary to service-connected diabetes mellitus is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


